DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 21, replace “the method of claim 21” with “the method of claim 20”.
Authorization for this examiner’s amendment was given in an interview with Michael Jones on 9 June 2021.

Allowable Subject Matter
Claims 1-3, 6-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3 and 6-8, the prior art does not disclose or make obvious a method comprising situating a sample support stub on a rotatable, tilted sample stage, situating a select portion of a surface of a sample secured to the stub at a glancing angle with respect to an ion beam axis at a first orientation, directing an ion beam toward the selected portion of the surface of the glancing angle along the ion beam axis in the first orientation to mill the surface, rotating the sample stage about a tilted axis to situate the sample surface at a second orientation different from the first orientation, and directing the ion beam to the exposed milled surface, where the first and second orientation are associated with a cross-milling angle having an angular difference of 1 degree.

Regarding claims 20 and 21, the prior art does not disclose or make obvious a method including preparing an exposed surface of a sample by cross-axis, glancing-angle ion beam milling where the cross-milling angle is established by rotation about an axis that is tilted with respect to a major surface of the substrate.
In the prior art, Wells (US 20130328246 A1) teaches rotating a sample under an ion beam for performing cross-milling, and Stone (US 20150357159 A1) and Schmidt (US 20130186747 A1) teach ion milling at a glancing angle including securing a sample to a stub. However the references do not teach ion beam milling at a glancing angle of less than 10 degrees including rotating a sample secured to a stub around an axis tilted with respect to a major surface of the sample, in order to establish a first and second cross-milling angle having an angular difference of 1 degree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID E SMITH/Examiner, Art Unit 2881